PER CURIAM.
Plaintiffs sought to recover the reasonable value of work performed and materials furnished by the plaintiffs in the reconstruction of a described building in the sum of $172. Defendant’s answer admitted the claim to 4he extent of the alleged reasonable value, viz., $.105, and tendered that. sum. The court found for the plaintiffs in the sum of $140. This appeal was taken from the order denying a motion of the defendant Lane for a modification of the order for judgment for $105, or for a new trial.
The basis of the appeal is that the judgment of $140 is an arbitrary decision of the court not based upon any substantial evidence. An examination of the record has shown that the testimony would easily have sustained a larger judgment than the- amount ordered. The trial court was in the best position to determine the value of the controverted items. Plaintiffs have taffen no appeal. Defendant suffered no possible prejudice. In accordance with the familiar rule on the subject, the order of the trial court must be and is affirmed.